Citation Nr: 1311308	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-43 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative arthritis of the right knee and, if so, whether service connection for a right knee disorder is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative changes of the left knee and, if so, whether service connection for a left knee disorder is warranted.


REPRESENTATION

The Veteran represented by:  Meryl Anne Spat, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's claims file has been transferred to the RO in Hartford, Connecticut.   

In January 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in November 2012, he testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of both transcripts are of record.    

A review of the Virtual VA paperless claims processing system reveals does not reveal any additional documents pertinent to the present appeal that are not contained in the paper claims file, with the exception of a copy of a transcript of the Veteran's Board hearing.
 
The merits of the issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  In a final decision issued in August 2007, the RO denied service connection for degenerative arthritis of the right knee and degenerative changes of the left knee. 

2.  Evidence added to the record since the final August 2007 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for degenerative arthritis of the right knee and degenerative changes of the left knee.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the right knee and degenerative changes of the left knee is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007) [(2012)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for degenerative arthritis of the right knee and degenerative changes of the left knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for degenerative arthritis of the right knee and degenerative changes of the left knee is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues, is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2007 rating decision, the RO considered the Veteran's service treatment records, private treatment records, and his lay statements.  The RO determined that service connection was not warranted for degenerative arthritis of the right knee and degenerative changes of the left knee on the basis that there was no nexus between such disorders and the Veteran's military service.  In this regard, the RO noted that the Veteran's service treatment records reflected complaints of pain in the knees in March 1971, at which time they were found to be stable, and May 1972, when X-rays revealed that such were within normal limits and there were no significant problems noted.  The RO further observed that the Veteran's discharge physical reflected that he had been treated for painful, swollen knees, but no definitive diagnosis was furnished.  Post-service treatment records show that, in 2002, the Veteran had degenerative changes of both knees and he had recently underwent a surgical procedure to correct ligament laxity on the left knee.  However, as there was no clinical evidence of record that showed a relationship between the Veteran's in-service complaints and his current bilateral knee disorders, service connection was denied.

In August 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for degenerative arthritis of the right knee and degenerative changes of the left knee was received until December 2008, when VA received his application to reopen such claims.  Therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for degenerative arthritis of the right knee and degenerative changes of the left knee was received prior to the expiration of the appeal period stemming from the August 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the August 2007 rating decision consists of VA treatment records, Social Security Administration (SSA) records, a February 2009 VA examination, and his testimony at the DRO and Board hearings.  The newly received VA and private treatment records show ongoing complaints and treatment for such disorders and SSA records reflect that the Veteran was awarded disability benefits as a result of various impairments, to include knee disorders.

Additionally, the Veteran was afforded a VA examination in February 2009 in order to determine the current nature and etiology of his bilateral knee disorder.  In this regard, the examiner diagnosed degenerative joint disease of both knees and opined that such were not caused by or a result of the Veteran's military service.  The examiner noted that the service treatment records document only two visits for knee problems during the Veteran's 18 months of military service.  Specifically, he observed that the Veteran was seen in March 1971 with pain in both patella resulting in a diagnosis of mild Osgood Schlatter's disease, and in May 1972 with complaints of sore knees for "some time," at which time the examination and X-rays were within normal limits.  The diagnosis was no significant knee problem.  Additionally, upon the Veteran's August 1972 separation examination, it was noted that he had recurring pain and swelling in both knees for the past 1.5 years, but April 1972 X-rays showed no disease and he had full range of motion, no complications, and no sequelae.  Finally, the examiner noted that there was no further documentation of any knee problems until August 2002 when it was noted that the Veteran had knee pain for the last several years.

The Veteran's testimony at the DRO and Board hearings reflect his allegations that his in-service duties included scraping wax off the floors in the barracks and pulling weeds, which resulted in pain and swelling of his knees.  He further indicated that, while he did not seek treatment for knee pain after his discharge until 2002, he continued to experience knee symptoms, but self-medicated with over-the-counter treatments.

While the February 2009 VA examiner ultimately concluded that the Veteran's bilateral knee disorder was unrelated to his in-service knee complaints and treatment, the Veteran's testimony regarding his in-service duties and continuity of knee symptomatology following his military service is new and material as it triggers the Secretary's duty to seek an addendum etiological opinion.  See Shade, supra (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for degenerative arthritis of the right knee and degenerative changes of the left knee are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative arthritis of the right knee is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for degenerative changes of the left knee is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's now reopened claims of entitlement to service connection for right and left knee disorders so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding private and VA treatment records.  In this regard, he indicated at his November 2012 Board hearing that he was treated by Dr. McAllister in October 2012.  Furthermore, he indicated that he continued his medical care through VA.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran an opportunity to identify any VA or non-VA healthcare provider who has treated him for his bilateral knee disorders and, thereafter, all identified records should be obtained, to include those from Dr. McAllister and from the Bay Pines and West Palm Beach, Florida, VA facilities and from the Connecticut VA Healthcare Systems dated from February 2011 to the present.

Moreover, the Board finds that an addendum etiological opinion should be obtained from the February 2009 VA examiner.  In this regard, while the VA examiner ultimately concluded that the Veteran's bilateral knee disorder was unrelated to his in-service knee complaints and treatment, he did not specifically consider whether the Veteran's his in-service duties of waxing floors and pulling weeds resulted in his bilateral knee disorders.  Moreover, he did not consider the Veteran's allegations that he experienced continuity of knee symptomatology since service, which he treated with over-the-counter remedies prior to seeking treatment in 2002.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral knee disorders since service, to include Dr. McAllister.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. McAllister as well as the Bay Pines and West Palm Beach, Florida, VA facilities and the Connecticut VA Healthcare Systems dated from February 2011 to the present.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all available outstanding treatment records, return the claims file to the February 2009 VA examiner for an addendum opinion.  If the February 2009 VA examiner is not available, provide the claims file to an appropriate medical professional for an addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  Request that the examiner review the entire claims file, including the Veteran's service treatment records, post-service treatment records, the February 2009 VA examination report, and the Veteran's testimony at his hearings, and offer an opinion as to whether it is at least as likely as not that any diagnosed right and left knee disorder began during the Veteran's military service or is otherwise is etiologically related such service, to include the Veteran's in-service duties that required him to wax floors and pull weeds, as well as his in-service treatment and complaints referable to his bilateral knees. 

The examiner should also indicate whether the Veteran had arthritis of the left or right knee within one year of his service separation in August 1972 and, if so, s/he should describe the manifestations. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral knee disorders and the continuity of symptomatology, which he treated with over-the-counter remedies prior to seeking treatment in 2002. The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


